IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM D. DOWNES, JR.,               §
                                      §      No. 358, 2014
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court
                                      §      of the State of Delaware in and
      v.                              §      for Sussex County
                                      §
STATE OF DELAWARE,                    §
                                      §      Cr. ID No. 9408020702
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: September 9, 2014
                         Decided:   September 10, 2014
                                ORDER
      This 10th day of September 2014, it appears to the Court that, on

August 27, 2014, the Clerk issued a notice to the appellant to show cause

why this appeal should not be dismissed for his failure to diligently

prosecute the appeal by not filing his opening brief and appendix and for his

failure to pay the required filing fee. The appellant has failed to respond to

the notice to show cause within the required ten-day period. Consequently,

dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Randy J. Holland
                                      Justice